DETAILED ACTION

                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                   Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
 

                                       Response to Amendment
Claims 3 and 20-22 have been cancelled; Claims 1, 4, 14 and 17 have been amended; and claims 1-2, 4-19, 23 and 24 are currently pending. 

                                Information Disclosure Statement
		No Information Disclosure Statement (IDS) has been filed.	


                                                Allowable Subject Matter

    
 	Claims 1, 23 and 24 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach the processing step including prior to the first forming step, a step of forming a third dielectric layer having a third thickness 
and along the substrate, the third thickness greater than the first thickness. 

In regards to claim 23, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach the processing step including  the plasma etching of the first forming step comprises plasma etching a prior dielectric layer in the first substrate area such that a partial thickness of the prior dielectric layer remains on the substrate, followed by a wet removal of the partial thickness until a surface of the substrate is exposed in the first substrate area.

In regards to claim 24, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach the processing steps including forming a gate dielectric from the second dielectric layer; forming a first gate conductor with the gate dielectric 
    
Claims 2 and 4-19 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893